Case 3:21-cv-06011-EMC Document 11 Filed 08/19/21 Page 1 of 2
Case MDL No. 3010 Document 130 Filed 08/19/21 Page 1 of 2

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: GOOGLE DIGITAL ADVERTISING
ANTITRUST LITIGATION MDL No. 3010

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO —1)

On August 10, 2021, the Panel transferred 18 civil action(s} to the United States District Court for the
Southern District of New York for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See F .Supp.3d_ (7.P.M.L, 2021), Since that time, no additional action(s) have been transferred to the
Southern District of New York. With the consent of that court, all such actions have been assigned to the
Honorable P. Kevin Castel.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of New York and assigned to Judge Castel.

 

Pursuant to Rule 7.1 of the Rule € i J idistrict Litigati
the action(s) on the attached Schedule a are transferred under 8 U. S. C. § 407 to the Souther District of New
York for the reasons stated in the order of August 10, 2021, and, with the consent of that court, assigned to

the Honorable P. Kevin Castel.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of New York. The transmittal of this order to said Clerk shal! be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7-day
period, the stay will be continued until further order of the Panel.

 

 

 

 

 

FOR THE PANEL:
Ingsmuch as no objection Is , . i a
rote Dh, CBA
Aug 19, 2021 7 C
CLERK'S OFFICE John W. Nichols
ImeDISTHIGY LITTON Clerk of the Panel
A CERTIFIED COPY

RUBY'J. KRAJICK, CLERK! :

BY Lng fou

Deputy Gf

 
Case 3:21-cv-06011-EMC Document 11 Filed 08/19/21 Page 2 of 2
Case MDL No. 3010 Document130 Filed 08/19/21 Page 2 of 2

IN RE: GOOGLE DIGITAL ADVERTISING
ANTITRUST LITIGATION MDL No. 3010

SCHEDULE CTO-1 — TAG-ALONG ACTIONS

DIST DIYW CANO. CASECAPTION

CALIFORNIA NORTHERN

CAN 3 21-0601] SkinnySchool LLC et al
